Title: From Abigail Smith Adams to John Quincy Adams, 12 June 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy June 12th 1814

By mr william Appleton going to England in a Russian Ship I embrace the opportunity of writing to you, and of acknowledging the receipt of your Letters No 52 october 25 of Novbr 19th No 53. and of Febry 1st No 56—for all of which you have my thanks—your Father has also received your Letters of Sepbr 3d No 26. of october 15 No 27 Novbr 13 No 28. which I hope he will acknowledge by this opportunity. he is not however So particular in this respect as perhaps he ought to be
The tender sympathy you express for my affliction and in which you so feelingly participate, Sooths an anguish which recollection always recalls to my Bosom, and which time cannot extinguish—
Dear Caroline has been to me in the place of her I mourn—with to all the steadiness of maturer years, She has the pleasant vivacity of youth, a native good understanding, cultivated and improved by reading, a delicacy and sweetness of manners, “than Beauty demur” actractive graces which win the Heart, a silent attention, which presents your wants before words can manifest them—a Heart stored with every virtue—Such is my caroline. but  universally beloved—and beloved by one, who is now here upon a visit, belonging to N York, a Solid Sensible young Gentleman, an only Child, whose mother is a widow a Lady of 50 years, ten years of which She has been a widow, fondly attached to this her only son and by name de wint. She was a native of St Eustasia, and is reputed a very charming woman—this Son was at colledge with John Smith and an intimate Friend of his, and Said to possess an handsome property; every inquiry respecting his Character has been Satisfactory to us and to her Father, he resides upon an Estate belonging to the Family at Fishkiln with his Mother—and upon his next visit which will be in Sepbr, he expects to take from me my dear Caroline my own feelings  reluct at parting with her, but her prospect is I think Eligible—and it will be more satisfactory to me to have her thus setled in Life, than unprotected—
The Col is reelected to congress. I expect him daily to pass the summer with us—a great change has been silently wrought in the State of New York, the a large majority of the members of congress soon opposed to the war, and to the Administration. now a larger Majority are Elected who are in favour of preventing it with vigor & of Supporting the Administration—it is Said that the people were allarmed at the rebelious Spirit of Massachusetts who now in their Legislative capacity, to the great merit to themselves and their adherents, that they did not commit any overt act. the Govr. in his Speech and the House and Senate in their Implie are equally bitter unjust and reproachfull towards the president and Administration equally the willing dupes, and Servile flatterers of their Enemies—I am mortified, I am greived—I am Shocked at the conduct of this once honorable and patrioctic State, and I turn with disgust from them—
The late asstonishing events which have Succeed each other with an unpareled rapidity in the downfall of Bonaparty, and the restoration of the Bourbons to the Throne of France, is wonderous in our Eyes—and can be asscribed only to that Being who can create, and can destroy, who maketh his ministers a flameing fire, as second causes to execute his will. what the Bearings will be upon us in concequence of these events, conjectures are lost, would to Heaven that our National trangressions might no call down upon us the chastning rod of almighty retribution, that when our Abrahams Supplicate the Almighty, to spare us, we may be found to have more Righteous than fifty, altho we may Join with the psalmist, keep Lord for the Godly Man faileth ceaseth, and the faithfull fail from among the Children of men, of our Chief justice Parsons  death your former Preceptor. I have already written you the account. His Successor was judge Sewal, who has only precided about Six Months, attending the court upon the Eastern Circuit. he died Suddenly, the news of which event reachd us yesterday. Judge Pain is also gone—he lived to 85 and was gatherd full of years to the great congregation—mr otis too, died at washington just after the rising of Congress: I have before written you this;
Your Brother has been very Sick again. for these three weeks past, he has been totally helpless with an inflamitory Rheumatism which in turn Seiz’d upon every Limb; the inflamation  is Subsiding but he is much reduced. poor Man he has an uncommon Share of Sickness. he cannot yet walk a Step or Stand upon his feet. Man is born to trouble as the Sparks flie upwards, but with the Psalmist let us Say, it is good for us that we have been afflictd
The Shafts of disease Shoot across our path in Such a variety of courses, that the atmosphere of humane Life is darkned by their Number, and the escape of an individual becomes almost miraculous
The Sound of the Allarn Bell has just assailed my Ears. Barges from the British Ships landed yesterday at Cohasset, burnt Several coasting vessels and terrified the inhabitants—the militia from the several Towns have been calld together, and fearing further Mischief they have calld upon those of this Town—who immediatly after Service at the ringing of the Bell assembled and marchd without distinction of party. I have been almost tempted to wish that Boston might feel the fraternal —the grasp would make them one and indivisable
